Case: 12-13232   Date Filed: 05/21/2013   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 12-13232
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:12-cv-20645-UU



GREGORY MAURICE SMITH,

                                                          Plaintiff-Appellant,

                                versus

WARDEN,
JIM FULTZ,
Unit Manager,
STANLEY TYSON,
Case Manager,
UNKNOWN BUREAU OF PRISONS STAFF,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (May 21, 2013)
                Case: 12-13232        Date Filed: 05/21/2013       Page: 2 of 3


Before HULL, MARTIN, and BLACK, Circuit Judges.

PER CURIAM:

       Gregory Smith, a federal prisoner, appeals pro se the district court’s sua

sponte dismissal of his Bivens 1 action against his prison warden and other prison

employees for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

We affirm. 2

       Smith’s suit alleged prison officials deprived him of a constitutionally-

protected liberty interest in failing to comply with Bureau of Prisons (“BOP”)

policy when he challenged information in his administrative prison file.

Specifically, Smith’s Bivens claim is premised on the following theory. First,

Smith claims BOP Program Statement 5800.11(15)(c) (Sept. 8, 1997) confers a

liberty interest in providing that when an inmate challenges information in his file,

prison officials “shall”—which is to say must—“take reasonable steps to ensure the

accuracy of challenged information.” In Smith’s view, the mandatory nature of

this procedural scheme confers a liberty interest for purposes of procedural due

process. Second, Smith alleges prison officials deprived him of 5800.11(15)(c)’s

liberty interest by failing to “take any reasonable steps to ensure the accuracy” of

       1
          Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.
Ct. 1999, 2004–05 (1971).
       2
          Although pro se pleadings are construed liberally, Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998), we review de novo a district court’s sua sponte dismissal for
failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2) using the same standards that govern
Fed. R. Civ. P. 12(b)(6) dismissals, Farese v. Scherer, 342 F.3d 1223, 1230 (11th Cir. 2003).
                                                2
                Case: 12-13232       Date Filed: 05/21/2013       Page: 3 of 3


information in his file “before using such information against [him].” According

to Smith, prison officials used inaccurate information against him when they

deemed him unsuitable “for placement at a Minimum facility.” (Id.).

       The district court did not err in dismissing Smith’s complaint for failure to

state a claim, under 28 U.S.C. § 1915(e)(2)(B)(ii). Smith’s due process Bivens

theory requires alleging not only the deprivation of a liberty interest, but also that

such deprivation “impose[d] atypical and significant hardship” relative “to the

ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S. 472, 483–84,

115 S. Ct. 2293, 2300 (1995). As pleaded, however, Smith’s complaint alleges

only that he was denied placement in a less-secure prison as a result of the

purported deprivation. Absent extraordinary circumstances, such a denial does not

amount to an “atypical” or “significant hardship.” See id.; cf. Vitek v. Jones, 445
U.S. 480, 494, 100 S. Ct. 1254, 1264 (1980) (concluding that “the stigmatizing

consequences of a transfer to a mental hospital for involuntary psychiatric

treatment” and “mandatory behavior modification as a treatment for mental illness,

constitute the kind of deprivations of liberty that requires procedural protections”).

Accordingly, Smith’s complaint fails to state a cognizable Bivens claim.

       The district court’s order dismissing Smith’s complaint is AFFIRMED. 3



       3
        Because oral argument is unnecessary to affirm the district court’s dismissal, we deny
as moot Smith’s motion for appointment of counsel for oral argument.
                                               3